EXHIBIT THIS FOURTH AMENDMENT TO LEASE dated as of April 2, 2009, made by and between 30 RAMLAND ROAD, LLC, having an office in care of GHP Office Realty, LLC, Four West Red Oak Lane, White Plains, New York 10604, as “Landlord,” and VISION-SCIENCES, INC., having an office at 40 Ramland Road, Orangeburg, New York 10962, as “Tenant.” W I T N E S S E T H WHEREAS, Landlord is the Landlord of the real property and building located thereon commonly known as and located at 40 Ramland Road, Orangeburg, New York 10962 (the “Building”); WHEREAS, pursuant to that certain Agreement of Lease, dated as of March 23, 2000 (the “Original Lease”), as amended by that First Amendment of Lease dated as of August 31, 2000,as further amended by Second Amendment to Lease dated as of January 7, 2005, and as further amended by Third Amendment to Lease dated as of December 26, 2006 (hereinafter referred to collectively as the “Lease”), Landlord’s predecessor in interest leased to Tenant a portion of the First (1st) floor of the Building which shall be deemed to consist of Fifteen Thousand, Two Hundred and Fifty(15,250) rentable square feet and which premises are more particularly described in the Lease (the “Original Premises”), for a period ending on August 31, 2010; WHEREAS, Tenant has outgrown the Original Premises and wants to lease from the Landlord additional space located on the First (1st) floor of the Building which shall be deemed to consist of Five Thousand, Two Hundred Fifty (5,250) rentable square feet, as more particularly shown on EXHIBIT “A“annexed hereto (the “Second Additional Space”) for the Additional Term (as hereinafter defined); WHEREAS, Landlord and Tenant want to extend and modify the Lease, as hereinafter provided; NOW, THEREFORE, in consideration of the mutual agreements of the parties hereinafter contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE - 1 DEFINITIONS SECTION 1.01.For the purposes of this Fourth Amendment to Lease, and all agreements supplemental to this Fourth Amendment to Lease, unless the context otherwise requires: A.All capitalized terms used herein and not otherwise defined herein but defined in the Lease shall have the meanings ascribed to said terms as set forth in the Lease, unless otherwise so noted. B. As used herein, the “Second Additional Space Commencement Date” shall mean the earlier to occur of: (i) the date upon which Tenant substantially completes Tenant’s Work (as hereinafter defined); or (ii) the date in which Tenant occupies the Second Additional Space for the conduct of its business. Upon determination of the date which is the Second Additional Space Commencement Date and/or the Expiration Date, as provided in this Section, either party, upon the request of the other, shall execute and deliver to the other a certificate setting forth the Second Additional Space Commencement Date, and/or the Expiration Date in the form annexed hereto as
